In his motion for rehearing, appellant attacks the correctness of our conclusion that the facts are sufficient to authorize the jury's conclusion of guilt. We have again examined the facts and remain convinced of the correctness of the conclusion originally expressed — especially in view of the fact that, according to the State's witnesses, appellant admitted at the scene of the crime that he knew he had hit a man but didn't know he had killed him.
It is true that appellant objected to this testimony but same was admissible not only upon the theory of res gestae — as originally pointed out — but also in rebuttal of appellant's direct testimony. The record reflects that appellant first went into this matter when, upon his direct examination, he testified that the officers asked him if he knew he had run over a Mexican and that he replied, "No, sir, I didn't know nothing about running over nothing."
The testimony of the officers was in direct rebuttal of a matter first gone into and testified about by the appellant, himself. Art. 728, C. C. P.
Moreover, there is nothing in the bill of exception showing that appellant's statement to the officer admitting that he knew he had hit a man, was made while he was under arrest. It is true that the bill of exception reflects that the testimony was *Page 558 
objected to for that reason, but such statement as a ground of objection is not a certificate on the part of the trial court that such was a fact.
The other matters raised in the motion have been reexamined. We remain convinced of the correctness of our original conclusion.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.